DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 05/03/2021 has been entered. Claims 1-14, 16-25 are pending. Claims 15-16 and 26 have been canceled. 

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the rejections under 35 USC 112(b) have been withdrawn, as they have been overcome. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peri (US 2015/0080821 A1).
	Regarding claim 1, Peri discloses an absorbent article (diaper 20) comprising: 
a. a primary topsheet (24) having a body-facing surface and a garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
b. a backsheet (25) having a body-facing surface and garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
c. an absorbent core (28, 54) having a front end portion (280 towards edge 10), a central portion (point C near transversal line 90), and a rear end portion (282 towards edge 12) along its length (L), said core being disposed between said primary topsheet garment-facing surface and said backsheet body-facing surface (Figs. 1, 5-6, ¶ 0027, 0076-0078), wherein the absorbent core comprises a first laminate (54) and a second laminate (28), wherein the first laminate is disposed more proximal to the primary topsheet that the second laminate, wherein the first laminate has a smaller cross-direction width than the second laminate (Figs. 1, 5-6, ¶ 0077, 0091) and 
wherein said article exhibits an article length (L) of from 5 cm to 40 cm (¶ 0031), equivalent to 50 mm to 400 mm, which encompasses the claimed range of 330 mm to 370 mm according to an Article Length Method, and a dry pad thickness of between 3 mm to 12 mm (¶ 0080), which encompasses the claimed range of 4.6 mm to 11 mm 
according to a Pad Thickness Method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Peri further discloses the article is formed from substantially the same materials (topsheet materials taught as “porous foams, reticulated foams, apertured plastic films, woven or nonwoven materials” ¶ 0084, backsheet materials taught as “thin plastic film such as a thermoplastic film” “woven webs”, “nonwoven webs”, “composite materials”, “microporous films” ¶ 0089, absorbent core materials taught as “superabsorbent polymer particles” ¶ 0040-0042) as identified in the present specification (see present specification topsheet materials p. 11 lines 18-22, backsheet materials p. 21 lines 14-16, absorbent materials. p. 22 lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an acquisition time for a load of 40 ml of less than about 22 seconds, according to a Speed of Acquisition with Balloon Applied Pressure Method, and an energy of recovery, at a load of 20 ml, from 4.4 mJ to 10 mJ, according to a Bunch Compression Method, since it would be obvious that substantially identical composition exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for 

Similarly, regarding claims 2-3, since Peri discloses the article is formed from substantially the same materials as identified in the present specification (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an acquisition time for a load of 40 ml of less than 20 seconds (claim 2) and less than 18 seconds (claim 3), according to a speed of acquisition with balloon applied pressure method, since it would be obvious that substantially identical composition exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not 

Similarly, regarding claim 4, Peri further discloses wherein said article exhibits a dry pad thickness of between 3 mm to 12 mm (¶ 0080), which encompasses the claimed range of 4.8 mm to 10 mm according to a Pad Thickness Method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the dry pad thickness of between 4.8 mm to 10 mm, since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Similarly regarding claim 5, since Peri discloses the article is formed from substantially the same materials as identified in the present specification (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an energy of recovery, at a load of 20 ml, from 4.6 mJ to 9 mJ according to the Bunch Compression Method, since it would be obvious that substantially identical composition exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 

Regarding claim 8, Peri further describes the front end portion (280) and the rear end portion (282) to be respectively disposed at opposing ends of the central portion (point C) of the core (28) (Fig. 1, ¶ 0027). 

7.	Claims 6-7, 9-14, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Graef (US 2002/0007169 A1).
Regarding claim 6, Peri further discloses said second laminate includes a second distribution layer (16) joined to a second superabsorbent layer (61), and wherein said first distribution layer is joined to said second distribution layer, since the layer (54) of Peri is joined to the core wrap substrate (16) of the second laminate (Figs. 4, 6 ¶ 0040). Peri teaches that the absorbent material may be comprised of individual stipes of absorbent material, made up of superabsorbent polymer particles, which form the second superabsorbent layer (61) (¶ 0040). Peri further teaches the first substrate (54) to include additional layers that may also comprise SAP (¶ 0091-0092), but Peri does 
Graef, however, teaches an absorbent composite (Graef Figs. 9A-B, ¶ 0151), in the same field of endeavor, with a first laminate (composite 150) which includes a first superabsorbent layer (second strata 156) disposed onto a first distribution layer (third strata 154), the second stratum of Graef taught to include superabsorbent polymer particles (Graef ¶ 0036). Graef teaches the first superabsorbent layer (156) to span the width of the first distribution layer (154) (Graef Figs. 9A-B). Graef teaches this composite to rapidly acquire and temporarily store liquid to be distributed to the lower composite (as motivated by Graef ¶ 0151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first laminate of the Peri article to have a first superabsorbent layer disposed onto a first distribution layer in the manner as taught by Graef, to rapidly acquire and temporarily store fluid. 

Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Peri and Graef, as applied above in claim 6. Peri further discloses the first laminate (54) to be joined to the second laminate (28) in an offset manner along a length of the core such that said central portion of said core is formed from an overlapping joinder of said first and second laminates, as the first laminate (54) of Peri is smaller and only overlaps the second laminate in the central portion, the structure is understood as offset (Peri Fig. 5). As stated above, the combination teaches said first distribution layer joined to said second distribution layer. 

Regarding claims 9-10, all of the elements of the current invention have been substantially disclosed by Peri and Graef, as applied above in claim 6. As stated above, the combination of Peri and Graef teaches the first laminate to include a first superabsorbent layer and Peri further discloses wherein said first and second laminates, including the respective superabsorbent layers, have different cross-direction widths from one another (Peri Figs. 5-6), since layers 28, 54 of Peri have different cross-direction widths (claim 9), and further said first superabsorbent layer has a lesser cross-direction width than said second superabsorbent layer (Peri Figs. 5-6) since layer 54 of Peri has a lesser cross-direction width than layer 28 (claim 10).

Regarding claim 11, all of the elements of the current invention have been substantially disclosed by Peri and Graef, as applied above in claim 6. Peri further discloses said second superabsorbent layer (61) spans greater than 50% of a cross-direction width of the adjoining second distribution layer (16) since layer 61 spans almost 100% of the width of 16 (Peri Figs. 2, 4, 6 ¶ 0040). As stated above, the combination of Peri and Graef teaches the first laminate to include the first superabsorbent layer and Graef specifies the first superabsorbent layer (156) spans greater than 50% of a cross-direction width of the adjoining first distribution layer (154) since the first superabsorbent layer spans the width of the first distribution layer (Graef Figs. 9A-B). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second superabsorbent layers of the Peri/Graef combination, free of airfelt, as further taught by Peri, to allow for thinner articles. 

Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Peri and Graef, as applied above in claim 6, except for said first superabsorbent layer is disposed discontinuously onto the first distribution layer. Peri, however, teaches the superabsorbent material can be applied in a discontinuous pattern (Peri ¶ 0040 lines 1-17). One of ordinary skill in the art would apply a superabsorbent material in a discontinuous pattern to adjust the fluid path and absorption rate of the layer, such that a discontinuous first superabsorbent layer would promote fluid flow through to the second layer below for storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first superabsorbent material of the Peri/Graef combination article in a discontinuous manner onto the first distribution 

Regarding claim 14, Peri further teaches the superabsorbent material of the core (28), the SAP in layer (28) of Peri making up the second superabsorbent layer, to be disposed in a continuous pattern or layer (Peri ¶ 0040 lines 1-4).

Regarding claim 18, all of the elements of the current invention have been substantially disclosed by Peri and Graef, as applied above in claim 6. Peri further discloses wherein said first (54) and second (28) laminates have machine-direction lengths that are different (Peri Fig. 5). 

Regarding claim 20, all of the elements of the current invention have been substantially disclosed by Peri and Graef, as applied above in claim 6. Peri further describes that the first (54) and second (28) laminates each have a first end that is complimentary in shape to a respective second end of the same laminate (Peri Fig. 5, Annotated Fig. 1 below). The laminates are rectangularly shaped so their ends are understood to be complimentary in shape.

    PNG
    media_image1.png
    845
    841
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 5 of Peri indicating the complementary ends of the laminates.


Regarding claim 21, Peri discloses an absorbent article (diaper 20) comprising: 
a. a primary topsheet (24) having a body-facing surface and a garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
b. a backsheet (25) having a body-facing surface and garment-facing surface (Figs. 5-6, ¶ 0076-0077); 

Peri further discloses wherein said article exhibits an article length (L) of from 5 cm to 40 cm (¶ 0031), equivalent to 50 mm to 400 mm, which encompasses the claimed range of 330 mm to 370 mm according to an Article Length Method, and a dry pad thickness of between 3 mm to 12 mm (¶ 0080), which encompasses the claimed range of 4.6 mm to 11 mm according to a Pad Thickness Method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length of the article between 330 mm to 370 mm and the dry pad thickness of between 4.6 mm to 11 mm, since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an acquisition time for a load of 40 ml of less than about 22 seconds, according to a Speed of Acquisition with Balloon Applied Pressure Method, and an energy of recovery, at a load of 20 ml, from 4.4 mJ to 10 mJ, according to a Bunch Compression Method, since it would be obvious that substantially identical composition exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Peri further teaches the first substrate (54) to include additional layers that may also comprise SAP (¶ 0091-0092), but Peri is still silent to the structure of said first laminate comprises a first superabsorbent layer disposed onto a first distribution layer.. 
Graef, however, teaches an absorbent composite (Graef Figs. 9A-B, ¶ 0151), in the same field of endeavor, with a first laminate (composite 150) which includes a first superabsorbent layer (second strata 156) disposed onto a first distribution layer (third strata 154), the second stratum of Graef taught to include superabsorbent polymer particles (Graef ¶ 0036). Graef teaches this composite to rapidly acquire and temporarily store liquid to be distributed to the lower composite (as motivated by Graef ¶ 0151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first laminate of the Peri article to have a first superabsorbent layer disposed onto a first distribution layer in the manner as taught by Graef, to rapidly acquire and temporarily store fluid. 

Regarding claim 22, all of the elements of the current invention have been substantially disclosed by Peri and Graef, as applied above in claim 21. Peri further discloses wherein said second laminate (28) has a first end which is complementary in shape to its respective second end (Annotated Fig. 1 above) and since the laminate is rectangularly shaped, the ends are understood to be complimentary in shape. Peri further discloses wherein said second laminate includes a second distribution layer (16) joined to a second superabsorbent layer (61) (Peri Figs. 4, 6, ¶ 0040). Peri teaches that 

Regarding claim 23, Peri discloses an absorbent article (diaper 20) comprising a chassis which (Figs. 5-6, ¶ 0076-0077) comprises: 
a. a primary topsheet (24) having a body-facing surface and a garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
b. a backsheet (25) having a body-facing surface and garment-facing surface (Figs. 5-6, ¶ 0076-0077); 
c. an absorbent core (28, 54) which is disposed between said primary topsheet garment-facing surface and said backsheet body-facing surface (Figs. 1, 5-6, ¶ 0027, 0076-0078) and wherein said core comprises 

Peri discloses 2) a second laminate (16, 61) which includes a second distribution layer (16) joined to a second superabsorbent layer (61); Peri has a first laminate (54) with a distribution layer joined to said second distribution layer (16) along a length of the absorbent article (Fig. 5, ¶ 0040), since the layer (54) of Peri is joined to the core wrap substrate (16) of the second laminate (28) (Peri Figs. 4, 6 ¶ 0040), wherein the first laminate (54) is more proximal to the primary topsheet than the second laminate (28), wherein the first laminate (54) has a smaller cross-direction width than the second laminate (28) (Figs. 1, 5-6, ¶ 0077, 0091); and 
wherein said article exhibits an article length (L) of from 5 cm to 40 cm (¶ 0031), equivalent to 50 mm to 400 mm, which encompasses the claimed range of 330 mm to 370 mm according to an Article Length Method, and a dry pad thickness of between 3 mm to 12 mm (¶ 0080), which encompasses the claimed range of 4.6 mm to 11 mm according to a Pad Thickness Method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length of the article between 330 mm to 370 mm and the dry pad thickness of between 4.6 mm to 11 mm, since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Peri further discloses the article is formed from substantially the same materials (topsheet materials taught as “porous foams, reticulated foams, apertured plastic films, woven or nonwoven materials” ¶ 0084, backsheet materials taught as “thin plastic film such as a thermoplastic film” “woven webs”, “nonwoven webs”, “composite materials”, “microporous films” ¶ 0089, absorbent core materials taught as “superabsorbent polymer particles” ¶ 0040-0042) as identified in the present specification (see present specification topsheet materials p. 11 lines 18-22, backsheet materials p. 21 lines 14-16, absorbent materials. p. 22 lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an acquisition time for a load of 40 ml of less than about 22 seconds, according to a Speed of Acquisition with Balloon Applied Pressure Method, and an energy of recovery, at a load of 20 ml, from 4.4 mJ to 10 mJ, according to a Bunch Compression Method, since it would be obvious that substantially identical composition exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted 
Peri is still silent to the structure of said first laminate comprises a first superabsorbent layer disposed onto a first distribution layer.
Graef, however, teaches an absorbent composite (Graef Figs. 9A-B, ¶ 0151), in the same field of endeavor, with a first laminate (composite 150) which includes a first superabsorbent layer (second strata 156) disposed onto a first distribution layer (third strata 154), the second stratum of Graef taught to include superabsorbent polymer particles (Graef ¶ 0036). Graef teaches this composite to rapidly acquire and temporarily store liquid to be distributed to the lower composite (as motivated by Graef ¶ 0151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first laminate of the Peri article to have a first superabsorbent layer disposed onto a first distribution layer in the manner as taught by Graef, to rapidly acquire and temporarily store fluid. 

Regarding claim 24, Peri discloses an absorbent article (diaper 20) comprising a chassis which (Figs. 5-6, ¶ 0076-0077) comprises: 
a. a primary topsheet (24) having a body-facing surface and a garment-facing surface (Figs. 5-6, ¶ 0076-0077); 

c. an absorbent core (28, 54) which is disposed between said primary topsheet garment-facing surface and said backsheet body-facing surface (Figs. 5-6, ¶ 0077, 0091) and wherein said core comprises a first laminate (54) with a first distribution layer, and a second laminate (28) which includes a second distribution layer (16) joined to a second superabsorbent layer (61) and wherein said first distribution layer is joined to said second distribution layer, since the layer (54) of Peri is joined to the core wrap substrate (16) of the second laminate (Figs. 4, 6 ¶ 0040). Peri teaches that the absorbent material may be comprised of individual stipes of absorbent material, made up of superabsorbent polymer particles, which form the second superabsorbent layer (61) (¶ 0040); wherein the first laminate (54) is disposed more proximal to the primary topsheet than the second laminate (28), wherein the first laminate has a smaller cross-direction width than the second laminate (Figs. 1, 5-6, ¶ 0077, 0091); and 
wherein said article exhibits an article length (L) of from 5 cm to 40 cm (¶ 0031), equivalent to 50 mm to 400 mm, which encompasses the claimed range of 330 mm to 370 mm according to an Article Length Method, and a dry pad thickness of between 3 mm to 12 mm (¶ 0080), which encompasses the claimed range of 4.6 mm to 11 mm according to a Pad Thickness Method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length of the article between 330 mm to 370 mm and the dry pad thickness of between 4.6 mm to 11 mm, since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Peri further discloses the article is formed from substantially the same materials (topsheet materials taught as “porous foams, reticulated foams, apertured plastic films, woven or nonwoven materials” ¶ 0084, backsheet materials taught as “thin plastic film such as a thermoplastic film” “woven webs”, “nonwoven webs”, “composite materials”, “microporous films” ¶ 0089, absorbent core materials taught as “superabsorbent polymer particles” ¶ 0040-0042) as identified in the present specification (see present specification topsheet materials p. 11 lines 18-22, backsheet materials p. 21 lines 14-16, absorbent materials. p. 22 lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an acquisition time for a load of 40 ml of less than about 22 seconds, according to a Speed of Acquisition with Balloon Applied Pressure Method, and an energy of recovery, at a load of 20 ml, from 4.4 mJ to 10 mJ, according to a Bunch Compression Method, since it would be obvious that substantially identical composition exhibit the same properties. It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 
Peri further teaches the first substrate (54) to include additional layers that may also comprise SAP (¶ 0091-0092), but Peri does not specify the structure of the first laminate including a first superabsorbent layer disposed discontinuously onto a first distribution layer. 
Graef, however, teaches an absorbent composite (Graef Figs. 9A-B, ¶ 0151), in the same field of endeavor, with a first laminate (composite 150) which includes a first superabsorbent layer (second strata 156) disposed onto a first distribution layer (third strata 154), the second stratum of Graef taught to include superabsorbent polymer particles (Graef ¶ 0036). Graef teaches this composite to rapidly acquire and temporarily store liquid to be distributed to the lower composite (as motivated by Graef ¶ 0151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first laminate of the Peri article to have a first superabsorbent layer disposed onto a first distribution layer in the manner as taught by Graef, to rapidly acquire and temporarily store fluid. 
The combination is still silent to the first superabsorbent layer disposed discontinuously. However, Peri suggests the superabsorbent material can be applied in a discontinuous pattern (Peri ¶ 0040 lines 1-17). One of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first superabsorbent material of the Peri/Graef combination article in a discontinuous manner onto the first distribution layer, as suggested by Peri, to promote fluid flow through to the second layer below for storage. 

Regarding claim 25, all of the elements of the current invention have been substantially disclosed by Peri and Graef, as applied above in claim 24. Peri further discloses said first (54) and second (28) laminates to be joined to one another in an offset manner, as the first laminate (54) of Peri is smaller and only overlaps the second laminate (28) in the central portion, the structure is understood as offset (Peri Fig. 5), the laminates joined via their respective distribution layers, since layer (54, 16) are joined (Peri Fig. 5). 

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Graef and further in view of Tsang (US 2011/0130736 A1).  
Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Peri and Graef, as applied above in claim 6, except for the first and second laminates having machine-direction lengths that are the same. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second laminates having machine-direction lengths that are the same, as taught by Tsang, to aid in manufacturing.

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Graef and further in view of Chmielewski (US 6068620).  
Regarding claim 19, all of the elements of the current invention are substantially disclosed by Peri and Graef, as applied above in claim 6; except the first and second distribution layers each comprising an airlaid material.
Chmielewski, however, teaches an absorbent article in the same field of endeavor, with a distribution layer (344) comprising an airlaid material (Chmielewski Col 11, lines 30-33) to rapidly spread and transport liquid to the core (as motivated by Chmielewski Col 11, lines 30-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an airlaid material in the first and second distribution layers of the Peri/Graef article, as taught by Chmielewski, to rapidly transport liquid through the distribution layer to the superabsorbent layer. 

Terminal Disclaimer
10.	The terminal disclaimer filed on 05/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application numbers 15/729792 and 15/729870 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
11.	Applicant’s arguments, see Remarks, filed 05/03/2021, with respect to the rejection(s) of claim(s) 1-6, 8 , 11-15, 17, 20-21, 24 and 26 under 35 USC § 103 over Peri have been fully considered and are persuasive, as it refers to the new limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peri with teachings from Graef, Tsang and Chmielewski to cure the deficiencies.
Regarding Applicant’s arguments that the new limitation “wherein the absorbent core comprises a first laminate and a second laminate, wherein the first laminate is disposed more proximal to the primary topsheet than the second laminate, wherein the first laminate has a smaller cross-direction width than the second laminate” overcomes the prior art rejection; Examiner notes that the rejection over Peri has been changed in light of the amendments, such that the absorbent core of the present invention is interpreted as the structure of the layers 28 and 54. As such, Peri discloses this new limitation. Graef has been added to the rejection of claims 6-7, 9-14 and 17-25 to teach the structure of the first laminate including a superabsorbent layer and a distribution 
Regarding Applicant’s arguments to the rejections in view of Hirt. Hirt has been removed and these arguments are considered moot. 
Regarding Applicant’s arguments to the rejections in view of Chmielewski, similar to the above response to the added limitation, Peri and Graef teach all of the elements of the independent claims. Chmielewski is maintained to teach the airlaid material of claim 19. 
Regarding the double patenting rejection, Examiner acknowledges the terminal disclaimer. The terminal disclaimer has been approved. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        06/21/2021


/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781